Title: From George Washington to Brigadier General Anthony Wayne, 30 September 1779
From: Washington, George
To: Wayne, Anthony


        
          Dr Sir
          Head Quarters [West Point] Septr 30th 1779
        
        I have just received your letter requesting the addition of two more light field pieces—I have not the least objection to it, and will give Genl Knox directions to have them sent to you.
        The guard boats that are under your direction you will be pleased to mention to Genl Putnam, who will keep them employed in the same service—The Whale Boats & others, you will have delivered to the Quartr Mastr Genl. I am Dr Sr with great regard Yr Most Obet servt
        
          Go: Washington
        
      